DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Scott Kelly on 07/06/2022. 


Amendments to the Claims
10. (Currently amended) A computer program product which comprises a non-transitory computer- readable storage medium on which a program is stored which allows a computer, after said program has been loaded into the memory of the computer, to carry out a method according to claim 1 

11. (Currently amended) A non-transitory computer-readable storage medium on which a program is stored which allows a computer, after said program has been loaded into the memory of the computer, to carry out a method according to claim 1 
.

Allowable Subject Matter
Claims 1-11 are allowed.
Following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations “wherein an intensity of the background signal is determined per receiver element, wherein the determined intensities of the background signal of the receiver elements are compared in order to identify objects not identified by means of the measurement within the field of view of the receiver unit:	 wherein at least one region of minimal intensity of the background signal is determined within an intensity image of the field of view of the receiver unit:	 wherein the at least one region of minimal intensity is assigned a masking in the field of view of the receiver unit:	 and wherein the masking originates from an object not identified by means of the measurement”. These imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other claims have similar or narrower scope.
Examiner found following prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 7940377 B1 (hereinafter Schmitt)	(describes a method to background signal correction when the signal is week, col.1 lines 20-25, claim 1, Fig.7)
A. Lazarov and C. Minchev, "ISAR technique for stealth target detection and image reconstruction," First European Radar Conference, 2004. EURAD., 2004, pp. 57-60. (Describes detection of stealth aircraft by using radar signal reflection from background, see section I, equation 4, 8 and section 5 )

Most relevant prior art Schmitt teaches with respect to claim 1. A method for optical distance measurement, comprising the steps of:	 carrying out at least one measurement comprising emitting measurement pulses by means of a transmission unit and receiving measurement pulses reflected by an object by means of a receiver unit to identify objects within a field of view of the receiver unit, the receiver unit comprising receiver elements [(column 2 lines 40-65, Figs.3-5)] :	 receiving a background signal by means of the receiver elements[(column 2 lines 42-45)]:
Then the background signal is used to correct the intensity of the detected signal for accurate detection [(column 9 lines 15-35, claim 1, Fig.6-7)] 

But fails to teach “wherein an intensity of the background signal is determined per receiver element, wherein the determined intensities of the background signal of the receiver elements are compared in order to identify objects not identified by means of the measurement within the field of view of the receiver unit:
	 wherein at least one region of minimal intensity of the background signal is determined within an intensity image of the field of view of the receiver unit:
	 wherein the at least one region of minimal intensity is assigned a masking in the field of view of the receiver unit:
	 and wherein the masking originates from an object not identified by means of the measurement.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MOHAMMED S RAHAMAN/               Primary Examiner, Art Unit 2426